DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on July 28, 2022 have been fully considered but they are not persuasive. 
On page 6-7 of the Remark, applicant asserts “As relied upon in the Office Action (see Office Action, pp. 2-3), Sarkar discloses that an optical density representation of a pixel may be represented by the common logarithm of the ratio of the R, G, B components of a pixel to a background pixel intensity. See [0071]-[0073] (emphasis added). Claim 1 recites "deriving an optical density value of a representative isolated spot based on signal features from the detected isolated spots." Thus, Sarkar discloses determining an optical density representation of each pixel while claim 1 recites deriving an optical density value of a spot that represents the detected spots based on the features of the detected spots. Therefore, the combination of Sarkar and Kallioniemi does not disclose of suggest "deriving an optical density value of a representative isolated spot based on signal features from the detected isolated spots" as recited in independent claim 1.” 
Response: Examiner respectfully disagree with Applicant’s argument. Sarkar on page [0054] disclose “In general”, one aspect of the present disclosure is a computer-based device and method for dot detection, classification and counting, the dots corresponding to signals in tissue samples stained in an in situ hybridization assay”  Sakara further on para [0116 - 0117] disclose “clusters of black dots, which may be identified as black blobs, can occupy very large fractions of the nucleus, perhaps up to approximately 1000 pixels in area. Although such black dot clusters occur infrequently, they may be indicative of clinically relevant information. In general, connected components labeling scans an image and groups its pixels into components based on pixel connectivity, i.e. all pixels in a connected component share similar pixel intensity values and are in some way connected with each other. Once all groups have been determined, each pixel is labeled with a gray level or a color (color labeling) according to the component it was assigned to. Connected component labeling works by scanning an image, pixel-by-pixel (from top to bottom and left to right) in order to identify connected pixel regions, i.e. regions of adjacent pixels which share the same set of intensity values V” if you can determine “clusters” of black dots/blobs i.e., “connected” groups of pixels based on pixel connectivity e.g., pixel intensity values, then “signals” from said blobs could be determined.  
Allowable Subject Matter
Applicant’s arguments see page 7 of the Remarks, field on 07/27/2022, with respect to claims 2-3, 9-12, and 20 have been fully considered and are persuasive.  Therefore, the rejection of claims 2-3, 9-12, and 20 has been withdrawn. 
Claim 2-3, 9-12, and 20 are objected to as being dependent upon a rejection base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims.
Regarding claim 2, the method of claim 1, wherein the number of predictive spots in the signal aggregates in each of the plurality of the sub-regions is estimated by calculating a quotient of a total optical density of the signal aggregates in one of the sub-regions divided by the derived optical density of the representative isolated spot.
Regarding claim 3, the method of claim 2, wherein the optical density of the representative isolated spot is derived by: (i) generating histogram plots from computed descriptive signal features from all of the detected isolated spots; (ii) extracting size and intensity parameters from the histogram plots; (iii) calculating an area measurement from the extracted size parameters; and (iv) multiplying the extracted intensity parameter by the calculated area measurement.
Regarding claim 9, the system of claim 8, wherein the number of predictive spots in the signal aggregates in each of the plurality of the sub-regions is estimated by: (i) deriving an optical density of a representative isolated spot, the optical density of the representative isolated spot derived from the computed descriptive signal features; and (ii) calculating a quotient of a total optical density of the signal aggregates in one of the sub-regions of the second image divided by the derived optical density of the representative isolated spot.
Regarding claim 10, the system of claim 9, wherein the optical density of the representative isolated spot is derived by: (i) generating histogram plots from each of the computed descriptive signal features; (ii) extracting size and intensity parameters from the histogram plots; (iii) calculating an area measurement from the extracted size parameters; and (iv) multiplying the extracted intensity parameter by the calculated area measurement.
Regarding claim 11, the system of claim 9, wherein the intensity parameter is a uniform intensity metric or a non-uniform intensity metric.  
Regarding claim 12, the system of claim 9, wherein the size parameter is a mode of a radius from a full width at half maximum histogram.
Regarding claim 20, the non-transitory computer-readable medium of claim 15, wherein the number of predictive spots in the signal aggregates in each of the plurality of the sub-regions is estimated by calculating a quotient of a total optical density of the signal aggregates in one of the sub-regions divided by the derived optical density of the representative isolated spot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 20170323148 A1) in view of Kallioniemi et al. (WO0120044A2) for the same reasons as set forth in the last Office Action.

Regarding claim 1, Sarkar et al. teaches (a) detecting isolated spots in a first image (see Fig 7, para [0008]; “detect dots in an image of the tissue sample that meet criteria for absorbance strength, black unmixed image channel strength, red unmixed image channel strength, and a difference of Gaussian threshold, wherein the detected dots correspond to in situ hybridization signals in the tissue samples; classify the detected dots as belonging to a black in situ hybridization signal corresponding to HER2 or to a red in situ hybridization signal corresponding to Chromosome 17; and calculate a ratio of those classified dots belonging to the black in situ hybridization signal and those belonging to the red in situ hybridization signal. In some embodiments, the dots that meet the criteria for absorbance strength, black unmixed image channel strength, red unmixed image channel strength, and the difference of Gaussian threshold are detected by computing a union of dot pixels and black/red pixels meeting predefined threshold criteria” see also para [0256]; Probes can be an isolated nucleic acid or an isolated synthetic oligonucleotide, attached to a detectable label or reporter molecule” Examiner interprets that the detected black unmixed image channels and red unmixed image channel corresponding to in situ hybridization signals as  isolated spots; Fig. 7 also disclosed the black and red dots of an isolated spots very different from its neighbors. Examiner interprets that the first color channel image recognized as a first image and the second color channel image recognized as a second image. The first dot and second dots as isolated spots); (b) deriving an optical density value of a representative isolated spot based on signal features from the detected isolated spots (see para [0054]; “In general, one aspect of the present disclosure is a computer-based device and method for dot detection, classification and counting, the dots corresponding to signals in tissue samples stained in an in situ hybridization assay” see also para [0116]-[0117]; “clusters of black dots, which may be identified as black blobs, can occupy very large fractions of the nucleus, perhaps up to approximately 1000 pixels in area. Although such black dot clusters occur infrequently, they may be indicative of clinically relevant information. In general, connected components labeling scans an image and groups its pixels into components based on pixel connectivity, i.e. all pixels in a connected component share similar pixel intensity values and are in some way connected with each other. Once all groups have been determined, each pixel is labeled with a gray level or a color (color labeling) according to the component it was assigned to. Connected component labeling works by scanning an image, pixel-by-pixel (from top to bottom and left to right) in order to identify connected pixel regions, i.e. regions of adjacent pixels which share the same set of intensity values V” if you can determine “clusters” of black dots/blobs i.e., “connected” groups of pixels based on pixel connectivity e.g., pixel intensity values, then “signals” from said blobs could be determined); (c) estimating a number of predictive spots in signal aggregates in each of a plurality of sub-regions based on the derived optical density value of the representative isolated spot (see para [0150]; “FIG. 7 depicts a sub-region of an image comprising first (black) and second (red) dots’ see also para [0121]-[0122]; “radial symmetry voting is used on the gradient magnitude image computed on the absorbance image, the local maxima are identified, and these points are identified as black dot centers, unless they have a strong red content (as indicated by A channel). By this method, dot pixels are added where no black dot pixels are currently present and where DoG2 based radial symmetry predicts that a black dot-blob may be present, and where a red dot is not conflicting with potential black dot pixel locations…. radial symmetry voting is used on the gradient magnitude image computed on A channel (in a LAB image), and the local maxima are identified as reds, unless a black dot blob already resides at that location. By this method, dot pixels are added where no red dot pixels are present and where A based radial symmetry predicts that a red dot-blob may be present, and where a black dot is not conflicting with potential red dot pixel locations” Examiner interprets that the added dot pixels predicted by the radial symmetry as a black dot-blob and a red dot-blobs as estimating a number of predictive dots); and (d) storing the estimated number of predictive spots and detected isolated spots in each of the plurality of generated sub-regions in a database (see para [0053]; “The tower 18 can store digital images in binary form. The images can also be divided into a matrix of pixels. The pixels can include a digital value of one or more bits, defined by the bit depth” see also para [0262]; “The apparatus also can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system”). However, Sarkar et.al does not teach as further claimed, but 
Kallioniemi et al. teaches a method of estimating an amount of signal corresponding to at least one biomarker in an image of a biological sample comprising (see page 1, line 4-6; “This invention relates to methods of counting probe signals in biological specimens, such as probe signals produced by in situ hybridization in cells or tissue sections”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Kallioniemi et al. in order to determine whether there is a genetic alteration, such as an alteration in gene copy number (see page 1, line 4-6).
Regarding claim 4, the rejection of claim 1 is incorporated herein.
Sarkar et al. in the combination further teach wherein the estimation of the number of the predictive spots in the signal aggregates is performed using a second image which is substantially free from signals corresponding to the detected isolated spots (see para [0121]; “By this method, dot pixels are added where no black dot pixels are currently present and where DoG2 based radial symmetry predicts that a black dot-blob may be present, and where a red dot is not conflicting with potential black dot pixel locations” see also para [0234]; “This may be advantageous as it allows the identification of dots which may have been missed in the DoG image derived from the original tissue sample image but which may generate a stronger signal in an image derived from the absorbance image. This may be particularly helpful for identifying missed black dots”).  
Regarding claim 5, the rejection of claim 4 is incorporated herein.
Sarkar et al. in the combination further teach wherein the second image is derived by (i) generating a foreground segmentation mask based on the detected isolated spots in the first image; and (ii) filtering the first image with the generated foreground segmentation mask (see para [0019]; “(d) within the selected field of view, computing a foreground segmentation mask to identify individual nuclei; (e) identifying those nuclei suitable for scoring; (f) detecting dots in the nuclei that meet criteria for absorbance strength, black unmixed image channel strength, red unmixed image channel strength, and a difference of Gaussian threshold, wherein the detected dots correspond to the first and second in situ hybridization signals”. Examiner interprets that black unmixed image channel strength implies filtering the first image.)
Regarding claim 6, the rejection of claim 4 is incorporated herein.
Sarkar et al. in the combination further teach wherein the second image is generated by (i) generating an isolated spots image including only the detected isolated spots from the first image; (see para [0021]- [0022]]; “method for detecting first and second dots representing in-situ hybridization signals of different color. The method is implemented in an image analysis system. The first and second dots are contained in a digital image of a tissue sample. The pixel intensity values of the first dots indicates in situ hybridization signals generated by a first stain having a first color. The pixel intensity values of the second dots indicate in situ hybridization signals generated by a second stain having a second color. The detection of the first and second dots in the digital image comprises: generating a first color channel image and a second color channel image via color deconvolution of the digital image, the first color channel image corresponding to the color spectrum contribution of the first stain and the second color channel image corresponding to the color spectrum contribution of the second stain”. Examiner interprets that the first color channel image recognized as a first image and the second color channel image recognized as a second image. The first dot and second dots implies isolated spots) and (ii) subtracting the isolated spots image from the first image (see also para [0116]; “computing a first DoG image from the absorbance image by applying at least one pair of Gaussian filters whose Kernels have a different standard deviation on the absorbance image and by subtracting the two filtered images output by the Gaussian filters from each other, the first DoG image being a difference-of-Gaussian image”).
Regarding claim 8, Sarkar et al. in the combination further teach a system for estimating an amount of one or more signals in a biological sample, the one or more signals corresponding to stained targets in the biological sample, the system comprising: (i) one or more processors, and (ii) a memory coupled to the one or more processors, the memory to store computer-executable instructions that, when executed by the one or more processors(see para [0008]; “one or more processors and at least one memory, the at least one memory storing non-transitory computer-readable instructions for execution by the one or more processors to cause the one or more processors to execute instructions”), cause the system to perform operations comprising: (a) detecting isolated spots in a first image (see Fig 7, para [0014]; “method of detecting, classifying, and counting dots in an image of a tissue specimen comprising detecting dots in an image of the tissue sample that meet criteria for absorbance strength, black unmixed image channel strength, red unmixed image channel strength, and a difference of Gaussian threshold, wherein the detected dots correspond to in situ hybridization signals in the tissue samples; classifying the detected dots as belonging to a black in situ hybridization signal or to a red in situ hybridization signal; and calculating a ratio of those classified dots belonging to the black in situ hybridization signal and those belonging to the red in situ hybridization signal” see also para [0256]; Probes can be an isolated nucleic acid or an isolated synthetic oligonucleotide, attached to a detectable label or reporter molecule” Examiner interprets that the detected dots identified as black unmixed image channels and red unmixed image channel corresponding to in situ hybridization signals as it also disclosed on Fig. 7 the black and red dots of an isolated spot very different from its neighbors”); (b) computing descriptive signal features from all detected isolated spots (see para [0059]; “dot detection is accomplished by computing pixels based on absorbance image features, difference of Gaussian (DoG) image features, and unmixed color image channel features, where the pixels are computed by evaluating whether certain features within the images meet predefined threshold criteria (see e.g. 410, 411, and 412). In some embodiments, the threshold criteria have been empirically derived after extensive experimentation. In this context, pixels are computed (410, 411, 412) based on features that meet predetermined threshold criteria, e.g. dot pixels that are high enough in both difference of Gaussian (DoG) and absorbance (420); black dot pixels that are high enough in a black unmixed image strength and DoG (421, 440); and red dot pixels that are high enough in red unmixed image strength and DoG (422, 440)”); (c) estimating a number of predictive spots in signal aggregates in each of a plurality of sub-regions (see para [0150]; “FIG. 7 depicts a sub-region of an image comprising first (black) and second (red) dots’ see also para [0121]-[0122]; “radial symmetry voting is used on the gradient magnitude image computed on the absorbance image, the local maxima are identified, and these points are identified as black dot centers, unless they have a strong red content (as indicated by A channel). By this method, dot pixels are added where no black dot pixels are currently present and where DoG2 based radial symmetry predicts that a black dot-blob may be present, and where a red dot is not conflicting with potential black dot pixel locations…. radial symmetry voting is used on the gradient magnitude image computed on A channel (in a LAB image), and the local maxima are identified as reds, unless a black dot blob already resides at that location. By this method, dot pixels are added where no red dot pixels are present and where A based radial symmetry predicts that a red dot-blob may be present, and where a black dot is not conflicting with potential red dot pixel locations” Examiner interprets that the added dot pixels predicted as a black dot-blob and a red dot-blobs as estimating a number of predictive dots”) in a second image based on the computed descriptive signal features (see para [0229]; “computing at least a second DoG image from the digital image by applying a second pair of Gaussian filters whose Kernels have a different standard deviations to the digital image, the second pair of Gaussian filters differing from the first pair of Gaussian filters, and by subtracting the two filtered images output by the second pair of Gaussian filters from each other”); and (d) storing at least the estimated number of predictive spots in the memory (see para [0250]; “a system for detecting an expression level of genes includes memory and a processor. The memory can store a sequence of program instructions. The genes or chromosome may appear as dots in the image of the specimen”).
Regarding claim 13, the rejection of claim 8 is incorporated herein. 
Sarkar et al. in the combination further teach wherein the first image is a first unmixed image channel image corresponding to signals from a first biomarker (see para [0008]; “detect dots in an image of the tissue sample that meet criteria for absorbance strength, black unmixed image channel strength, red unmixed image channel strength, and a difference of Gaussian threshold, wherein the detected dots correspond to in situ hybridization signals in the tissue samples; classify the detected dots as belonging to a black in situ hybridization signal corresponding to HER2 or to a red in situ hybridization signal corresponding to Chromosome 17; and calculate a ratio of those classified dots belonging to the black in situ hybridization signal and those belonging to the red in situ hybridization signal. In some embodiments, the dots that meet the criteria for absorbance strength, black unmixed image channel strength, red unmixed image channel strength”)
Regarding claim 14, the rejection of claim 4 is equally applicable here.
Regarding claim 15, the scope of claim 1 is fully incorporated here, the rejection of claim 1 is equally applicable here. (See also para [0053]; “The computer device 14 can include a desktop computer, a laptop computer, a tablet, or the like and can include digital electronic circuitry, firmware, hardware, memory, a computer storage medium, a computer program, a processor (including a programmed processor), or the like” of Sarkar).
Regarding claim 17, the rejection of claim 15 is incorporated herein.
Sarkar et al. in the combination further teach wherein the isolated spots are detected using a shape-detector having a disk-like shape (see para [0100]; “A “suitable structuring element” can be, for example, a disk-like structure having the size and shape of the types of dots to be detected”).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. in view of Kallioniemi et al. as applied in claims above, and further in view of Price et al. (US 20020186874 A1).
Regarding claim 16, the rejection of claim 15 is incorporated herein. 
Sarkar in the combination further teaches wherein the optical density of the representative isolated spot is derived by: (i) generating histogram plots from computed descriptive signal features from all of the detected isolated spots (see para [0220]; “the absorbance bins for the first groups are determined by analyzing a first histogram of the occurrence frequencies of first reference absorbance values OD1 of all first training dots and selecting the bins such that each bin comprises approximately the same number of first training dots. In addition or alternatively the absorbance bins for the second groups are determined by analyzing a second histogram of the occurrence frequencies of second reference absorbance values OD2 of all second training dots and selecting the bins such that each bin comprises approximately the same number of second training dots”); (ii) extracting size and intensity parameters from the histogram plots (see para [0296]; “analyzing a plurality of first training dots in one or more training images (804), the pixel intensity values of the first training dots correctly and selectively indicating in situ hybridization signals generated by the first stain, thereby extracting at least one first reference color vector (814, 816) representing the optical signal spectrum provided by the first stain; analyzing a plurality of second training dots in the one or more training images, the pixel intensity values of the second training dots correctly and selectively indicating in situ hybridization signals generated by the second stain, thereby extracting at least one second reference color vector (810, 812) representing the optical signal spectrum provided by the second stain; using the at least one first and second reference color vectors for determining the color spectrum contribution of the first and second stain when performing the color deconvolution”).  However, the combination of Sarkar et al. and Kallioniemi et al. as a whole does not teach as further claimed, but
Price et al. teaches (iii) calculating an area measurement from the extracted size parameters; and (iv) multiplying the extracted intensity parameter by the calculated area measurement i.e., the calculated area of the histogram plots.  (See Figs. 17 (a-d) which illustrate histogram plots and calculated areas represented in (c-d); see also para [0135]; “Both the inner circular area and the background intensity means are 128. The standard deviation of the inner circular area is 10, and the standard deviation of the background is 34. FIG. 17(b) shows the essentially useless application of a first order sharpening convolution filter”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Price et al. in order to provide a discriminative signature for each type of tissue and is used as an input to the classifier, along with the nuclear feature metrics computed (see para [0060]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. in view of Kallioniemi et al. as applied in claims above, and further in view of Lohse (US 20120163681 A1). 
Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Sarkar et al. and Kallioniemi et al. as a whole does not teach as further claimed, but
Lohse et al. teach wherein each sub-region of the plurality of sub-regions has pixels which are substantially uniform in at least one of biomarker staining intensity, biomarker staining presence, and local biomarker staining texture (see para [0213]; “The sharpness of the perimeter of the dots may also be programmed. In embodiments of PDQA, by using short time (in-situ programmable) and high linker concentration (pre-programmed) and high hydrogen peroxide (pre-programmed) in the final staining step, a high edge-contrast staining pattern is obtained, as illustrated in FIG. 17C, and the dots appear of quite uniform intensity with sharp edges and no "halo". On the other hand, the last staining step can be performed in ten minutes with Fast Red, and the edge will be more diffuse with a pale red halo around an intensely red center as shown in FIG. 17D” see also [para [0022]; “FIG. 3B compares conventional IHC staining (left panel) with intensity-based quantitation versus PDQA staining (left panel) with dot-based quantitation”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Lohse et al. in order in order to identify artifacts or particles with sharp edges (see para [0213]).
 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. in view of Kallioniemi et al. as applied in claims above, and further in view of Chennubhotla et al. (US 20180204085 A1).
Regarding claim 18, the rejection of claim 15 is incorporated herein. The combination of Sarkar et al. and Kallioniemi et al. as a whole does not teach as further claimed, but
Chennubhotla et al. teach wherein the sub-regions are superpixels (see para [0057]; “putative nuclei locations are identified in the form of superpixels, which will approximately represent nuclei, and a graph connecting superpixels is constructed to obtain neighborhood and distance information for each superpixel”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Chennubhotla et al. in order to make sure that a nuclei clump residing within a vessel is not missed (see para [0057]).
Regarding claim 19, the rejection of claim 18 is equally applicable here.
Chennubhotla  et al. in the combination further teach wherein the superpixels are derived by (i) grouping pixels with local k-means clustering; and (ii) using a connected components algorithm to merge small isolated regions into nearest large superpixels (see para [0057] ]; “Briefly, this algorithm first clusters pixels into three classes based on intensities using k-means algorithm, in which cluster centers are determined over randomly selected training images using principal component analysis. These three classes represent purple, pink, and white regions which correspond to nuclei, stroma and lumen/white regions respectively. This algorithm then fits circular superpixels into clustered pixels for nuclei, stroma and lumen/white components…. Having the distance information for each superpixel pair, final segmentation of histological structures is achieved by partitioning this graph in a greedy manner and applying merging rules for specific types of segments, which is detailed in following sections”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668

/VU LE/            Supervisory Patent Examiner, Art Unit 2668